
	
		I
		111th CONGRESS
		1st Session
		H. R. 1907
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Castle (for
			 himself and Ms. Harman) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to use
		  consumer information maintained by retailers to improve recalls of food, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Communication with Consumers
			 During Food Recall Act of 2009.
		2.Using consumer
			 information maintained by retailers to improve recalls of food
			(a)Prohibited
			 actSection 301 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at
			 the end the following:
				
					(oo)The failure to comply with an order issued
				under section 418 (regarding recalls of
				food).
					.
			(b)Recall
			 noticesChapter IV of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.) is amended by
			 adding at the end the following:
				
					418.Using consumer
				information maintained by retailers to improve recalls of food
						(a)ApplicabilityThis section applies in the case of any
				recall, whether voluntary or mandatory, of food that is adulterated or
				misbranded in a manner that, if consumed, may result in illness or
				injury.
						(b)Recall
				notice
							(1)Retailer
				requirementsTo facilitate a
				recall described in subsection (a), the Secretary may by order require any
				retailer of the food—
								(A)to inform the
				Secretary regarding whether the retailer has a system in place capable of
				identifying the persons who purchased the food; and
								(B)to issue a recall
				notice to those persons if the retailer does have such a system in
				place.
								(2)Issuance of
				noticeA recall notice issued under paragraph (1) shall—
								(A)be made in such
				manner (which may include the use of telephone calls or electronic mail) and
				contain such information as the Secretary may require; and
								(B)be issued
				by—
									(i)the retailer;
				or
									(ii)a
				third party selected by the retailer.
									(c)ReimbursementIf
				the Secretary requires a retailer to issue a recall notice for food under
				subsection (b), the Secretary shall—
							(1)identify the
				manufacturers, importers, distributors, or other persons that most likely
				caused the adulteration or misbranding of the food; and
							(2)by order require
				such persons to reimburse the retailer for any costs incurred to comply with an
				order issued under subsection (b).
							(d)Rule of
				constructionThis section shall not be construed to authorize the
				Secretary to require any retailer—
							(1)to establish or
				maintain a system described in subsection (b)(1)(A); or
							(2)to provide any
				information on the retailer’s customers, inventory, or sales to the
				manufacturer, importer, or distributor of the recalled food or to any person
				required under subsection (c) to pay
				reimbursement.
							.
			
